Citation Nr: 1520161	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-33 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), currently with a 30 percent evaluation prior to November 14, 2008, a 70 percent evaluation from November 14, 2008 to July 7, 2013, and a 100 percent evaluation from July 8, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim for an evaluation in excess of 30 percent for PTSD.

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  The Veteran was scheduled for a hearing on November 6, 2014, of which he was informed via letter mailed to his address of record on October 6, 2014, but he did not report.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

In a February 2012 rating decision, the RO increased the disability rating for service-connected PTSD from 30 percent to 70 percent disabling, effective November 14, 2008.  In a subsequent July 2013 rating decision, the RO increased the disability rating for PTSD to 100 percent effective July 8, 2013.  A 100 percent evaluation is the maximum available, and therefore, the Veteran's appeal, as the period beginning July 8, 2013, is moot.  However, as the increase did not constitute a full grant of the benefits sought prior to July 8, 2013, the Veteran's claim for an increased disability rating remains in appellate status for the period before July 8, 2013.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reason for remand:  To associate a response from SSA and outstanding VA treatment records with the claims file.

The Veteran is seeking increased evaluation for PTSD for the periods prior to the RO's grant of a 100 percent disability rating, effective July 8, 2013.  In addition to the evidence considered in prior rating decisions, the RO also reviewed VA treatment reports from the Spokane VA Medical Center (VAMC) through May 9, 2013 and a VA psychiatric examination performed on July 8, 2013.  The May 2013 record is a mental health administrative note documenting the assignment of a new mental health treatment coordinator, indicating future mental health treatment with the Spokane VAMC.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Other than the administrative note, the most recent record of VA treatment is from February 26, 2013.  As VA treatment records from between February 2013 and the July 2013 VA examination could reasonably demonstrate entitlement to a total disability rating for PTSD prior to the date of the VA examination, on remand, such records must be obtained and associated with the claims file.  

Additionally, the Board notes that the record indicates that private treatment records potentially involving mental health care remain outstanding.  A February 2013 entry in the Spokane VAMC treatment records is titled Non-VA outside records, and notes that progress notes from the Providence NW Washington Medical Group were scanned using Vista Imaging. These progress reports are currently not in the claims file, are potentially relevant to the Veteran's claim, and must be associated with the record on remand.  

During the pendency of this appeal, the Veteran filed, and was granted, a Total Disability Rating due to Individual Unemployability (TDIU).  The July 2013 rating decision listed among the evidence reviewed, a June 2013 response from the Social Security Administration indicating that it had no medical records for this Veteran.  This response does not currently appear in the Veteran's electronic claim file, accessible through the Veterans Benefits Management System (VBMS).  On remand, such document should be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from February 2013 to the present, including records of treatment with the Spokane VAMC.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Obtain a copy of progress reports by the Providence NW Washington Medical Group from Vista Imaging or any other appropriate electronic records system.  These are the treatment records, noted as scanned into Vista Imaging, referenced in a February 2013 Spokane VAMC record.

If such records cannot be located through Vista Imaging or any other electronic records system accessible by VA, request that the appellant provide a release form for these records from the Providence NW Washington Medical Group.  After securing the appellant's written authorization, obtain the relevant records.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.

3.  Associate a copy of the June 2013 response from the Social Security Administration, indicating that it had no medical records for this Veteran, with the electronic claims file.

4.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim for an increased evaluation for PTSD in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


